Title: To Thomas Jefferson from John Paradise, 23 May 1786
From: Paradise, John
To: Jefferson, Thomas



Dear Sir
London May 23d. 1786.

I received in due time your Excellency’s very obliging letter of the 4th. instant, which I beg leave to assure you gave me inexpressible satisfaction, both as it conveyed the intelligence of your safe arrival at Paris, and likewise because it afforded me fresh marks of your kind and invaluable friendship to me and my family. I shall ever consider the acquisition of this friendship as one of the most fortunate circumstances of my life, and earnestly wish that opportunities may frequently offer in which I may have it in my power to give you convincing proofs of the sincerity of this profession. My voyage to Virginia remains still uncertain, as I have not yet received any letters from my steward. As soon as I hear from him and am able to take some resolution upon this matter, you, my dear Sir, will certainly be the first to whom I shall communicate the steps that I shall propose to take, not doubting that I shall be favoured with your friendly advice and assistance. Mr. Cavallo has delivered according to your directions the printing press to Colonel Smith who discharged the expence attending it, which, to my great surprise I find, amounts to five Guineas. The Colonel, however, was so well pleased with it that he ordered one to be made for himself. Doctor Price, whom I had the pleasure of seeing last Night, desires to be particularly remembered to you. My Wife and daughters join likewise in best respects to you and your amiable family, and I have the honour to be with the greatest deference Your Excellency’s most obliged humble servt.,

John Paradise

